           IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF MISSOURI
                        WESTERN DIVISION

UNITED STATES OF AMERICA,

               Plaintiff,        Case No. ____________________

     v.

WILLIAM DEREK WILLIAMS,         COUNT ONE:
[DOB: 8/9/1979],                Production of Child Pornography
                                18 U.S.C. § 2251(a) & (e)
               Defendant.       NLT: 15 Years Imprisonment
                                NMT: 30 Years Imprisonment
                                NMT: $250,000 Fine
                                Supervised Release: 5 Years to Life
                                Class B Felony

                                COUNT TWO:
                                Production of Child Pornography
                                18 U.S.C. § 2251(a) & (e)
                                NLT: 15 Years Imprisonment
                                NMT: 30 Years Imprisonment
                                NMT: $250,000 Fine
                                Supervised Release: 5 Years to Life
                                Class B Felony

                                 COUNT THREE:
                                 Production of Child Pornography
                                 18 U.S.C. § 2251(a) & (e)
                                 NLT: 15 Years Imprisonment
                                 NMT: 30 Years Imprisonment
                                 NMT: $250,000 Fine
                                 Supervised Release: 5 Years to Life
                                 Class B Felony

                                COUNT FOUR:
                                Possession of Child Pornography
                                18 U.S.C. § 2252(a)(4)
                                NMT: 10 Years Imprisonment
                                NMT: $250,000 Fine
                                Supervised Release: 5 Years to Life
                                Class C Felony

                                 $100 Mandatory Special Assessment Each Count
                                       INDICTMENT

       THE GRAND JURY CHARGES THAT:

                                          COUNT ONE

       Between on or about July 31, 2018, and September 6, 2018, in the Western District of

Missouri, WILLIAM DEREK WILLIAMS, defendant herein, did knowingly use a minor,

MINOR VICTIM 1, to engage in sexually explicit conduct for the purpose of producing a visual

depiction of such conduct, separate and apart from the visual depictions relied upon in all other

counts of this indictment, which visual depiction was produced using materials that had been

mailed, shipped, and transported in and affecting interstate and foreign commerce, and attempted

to do so, all in violation of Title 18, United States Code, Section 2251(a) and (e).

                                          COUNT TWO

       Between on or about August 16, 2016, and May 21, 2017, in the Western District of

Missouri, WILLIAM DEREK WILLIAMS, defendant herein, did knowingly use a minor,

MINOR VICTIM 2, to engage in sexually explicit conduct for the purpose of producing a visual

depiction of such conduct, separate and apart from the visual depictions relied upon in all other

counts of this indictment, which visual depiction was produced using materials that had been

mailed, shipped, and transported in and affecting interstate and foreign commerce, and attempted

to do so, all in violation of Title 18, United States Code, Section 2251(a) and (e).

                                         COUNT THREE

       Between on or about January 1, 2013, and July 14, 2017, in the Western District of

Missouri, WILLIAM DEREK WILLIAMS, defendant herein, did knowingly use a minor,

MINOR VICTIM 3, to engage in sexually explicit conduct for the purpose of producing a visual

depiction of such conduct, separate and apart from the visual depictions relied upon in all other

                                                  2
counts of this indictment, which visual depiction was produced using materials that had been

mailed, shipped, and transported in and affecting interstate and foreign commerce, and attempted

to do so, all in violation of Title 18, United States Code, Section 2251(a) and (e).

                                         COUNT FOUR

        On or about September 8, 2018, in the Western District of Missouri, WILLIAM DEREK

WILLIAMS, defendant, knowingly possessed one or more films, videotapes and other matter,

which contained one or more visual depictions, separate and apart from the visual depictions relied

upon in all other counts of this indictment, which were produced using materials which had been

shipped and transported in interstate and foreign commerce by any means including by computer;

and the production of the visual depictions involved the use of minors engaging in sexually explicit

conduct, and were visual depictions of such conduct, all in violation of Title 18, United States

Code, Section 2252(a)(4).

                                              TRUE BILL.

                                              /s/ Kathryn Varnon
                                              FOREPERSON OF THE GRAND JURY

/s/ David Luna
David Luna
Assistant United States Attorney


Date:    2/12/19
         Kansas City, Missouri




                                                  3
